Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Claims 1-5, 11-13, 16-20 and 26-28 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-15 and 29-30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/29/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Gao on 9/8/2021.

The application has been amended as follows: 
Please replace claims 1, 14-17 and 29-30 with the following:

1. 	(Currently amended) A chimeric polypeptide, said chimeric polypeptide decreases the rate of growth of a Gram-negative bacterium, comprising: 
(i) a LysM polypeptide segment exhibiting at least about 70% identity to SEQ ID NO: 2 and permitting the chimeric polypeptide access to the periplasmic space of the Gram-negative bacterium; and 
(ii) a second polypeptide acting in the periplasmic space to decrease the rate of growth of the Gram-negative bacterium.



15. 	(Currently amended) A method of reducing the population of a Gram-negative bacterium, said method comprising contacting said Gram-negative bacterium with said chimeric polypeptide of Claim 1.  

16. 	(Currently amended) A chimeric polypeptide, said chimeric polypeptide accesses the periplasmic space of a Gram-negative bacterium from outside of the cell, comprising: Page 4 of 13Appl. No. 15/940,578Reply to Final Office Action of November 20, 2020 
(i) a LysM polypeptide segment exhibiting at least about 70% identity to SEQ ID NO: 2 and permitting the chimeric polypeptide access to the periplasmic space of the Gram-negative bacterium; and 
(ii) a second polypeptide acting in the periplasmic space to decrease the rate of growth of the Gram-negative bacterium.  

17. 	(Currently amended) The chimeric polypeptide of Claim 16, wherein at least some portion of said chimeric polypeptide accesses the periplasmic space of said Gram-negative bacterium; said access of said chimeric polypeptide results in a decrease in rate of growth of said Gram-negative bacterium.



30. 	(Currently amended) A method of reducing the population of a Gram-negative bacterium, said method comprising contacting said Gram-negative bacterium with said chimeric polypeptide of Claim 16.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 
1.	Claim as amended overcome the rejections of record.
2. 	Instantly claimed chimeric polypeptide has been found to be free of prior art.
3.	The closest prior art, Padmanabhan (US 9622486) teaches a chimeric polypeptide (as recited in claim of US 9622486).  However, the instantly claimed chimeric polypeptide is structurally distinct from the chimeric polypeptide of prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SATYANARAYANA R GUDIBANDE/Primary Examiner, Art Unit 1658